Citation Nr: 0428524	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
type II.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to service connection for and diabetic 
retinopathy. 

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

A Travel Board hearing was scheduled to be held in August 
2004 before a Veterans Law Judge, but the appellant failed to 
report for that hearing and did not request that it be 
rescheduled.  Accordingly, the Board concludes that the 
appellant has effectively withdrawn his request for such a 
hearing.  38 C.F.R. §§ 20.702(d), 20.704(d) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his July 2001 VA Form 21-526, Veteran's Application for 
Compensation and/or Pension, the veteran reported that he 
received medical care at the Houston VA Medical Center 
(VAMC).  Copies of the medical records associated with such 
treatment have not been obtained and are not available for 
review.  Generally, VA medical records are held to be within 
the Secretary's control and are considered to be a part of 
the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the veteran's treatment records from the Houston 
VAMC should be obtained and associated with the claims file.

The veteran contends that he currently has diabetes mellitus, 
hypertension, coronary artery disease, and diabetic 
retinopathy that are related to service.  Specifically, he 
attributes these disorders to herbicidal exposure while 
serving in Vietnam during the Vietnam Era.

An August 1972 memorandum from his commanding officer 
reflects that the veteran was authorized to receive the 
Combat Action Ribbon for service on board the USS (United 
States Ship) Charles P. Cecil (DD 835) for the period 15 to 
20 May 1972, while engaged in strike operations off of the 
coast of North Vietnam.  The veteran's leave record reflects 
that he served on the USS Charles P. Cecil (DD 835) from 
October 1969 to June 1972.

Pertinent law and regulations provide that "Service in the 
Republic of Vietnam" entitles a veteran to a presumption of 
Agent Orange exposure.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii), 313(a).  A showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  See VAOPGCPREC 27-
97 and VAOPGCPREC 7-93.

Personnel records currently associated with the claims folder 
do not indicate that the veteran served in Vietnam, however 
given the veteran's assertions of such service, the Board 
finds that a specific request should be made to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to verify whether the veteran ever 
spent any time in Vietnam, even though his place of duty 
assignment was never officially within that country.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric complaints as well as 
diabetes mellitus, hypertension, coronary 
artery disease, diabetic retinopathy, and 
chronic obstructive pulmonary disease 
since the date of his discharge from 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The attention of the RO is specifically 
directed to any treatment reports 
available from the Houston VAMC.

3.  The RO should contact the United 
States Armed Services Center for Research 
of Unit Records, 7798 Cissna Road, 
Springfield, Virginia 22150 and request 
information as to the nature and extent 
of any in-service exposure of the veteran 
to herbicides (to include Agent Orange).  
In particular, the RO should request the 
deck log history of the USS Charles P. 
Cecil (DD835) from October 1969 to June 
1972.  The RO should provide USASCRUR 
with a copy of the veteran's service 
personnel file.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant should be furnished with an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




